

117 S2427 IS: Funding Affordable Internet with Reliable Contributions Act
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2427IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Wicker (for himself, Mr. Young, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to conduct a study and submit to Congress a report examining the feasibility of funding the Universal Service Fund through contributions supplied by edge providers, and for other purposes.1.Short titleThis Act may be cited as the Funding Affordable Internet with Reliable Contributions Act or the FAIR Contributions Act.2.Study and report on Universal Service Fund contributions(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Energy and Commerce of the House of Representatives. (2)CommissionThe term Commission means the Federal Communications Commission.(3)ContributionThe term contribution means funds provided to the Universal Service Fund under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).(4)Edge providerThe term edge provider means a provider of online content or services, such as a search engine, a social media platform, a streaming service, an app store, a cloud computing service, or an e-commerce platform.(5)Universal Service FundThe term Universal Service Fund means the fund established pursuant to section 254 of the Communications Act of 1934 (47 U.S.C. 254) and administered by the Universal Service Administrative Company to support service to high-cost areas, schools and libraries, rural health care facilities, and the Lifeline program of the Commission.(b)Study and reportNot later than 180 days after the date of enactment of this Act, and after issuing a notice of inquiry seeking public comment on the issues described in this subsection, the Commission shall conduct a study and submit to the appropriate congressional committees a report examining the feasibility of funding the Universal Service Fund through contributions supplied by edge providers, which shall include the consideration of comments on, and the findings of the Commission with respect to—(1)the class of firms and services on which contributions could be assessed, including an inquiry into the specific sources of revenue potentially subject to contributions, such as digital advertising revenue and user fees; (2)the equity issues of the current contributions system, including the cost burden on consumers who traditionally purchase legacy telecommunications services; (3)equity issues of alternative contributions systems that would create new funding sources for the Universal Service Fund such as Federal appropriations or assessments on edge providers;(4)whether a particular contributions system results in progressive or regressive fees;(5)the size of firms subject to contributions requirements;(6)the broadband requirements, such as bandwidth and latency, of a particular online service;(7)other Federal, State, and local taxes and fees that edge providers may already pay;(8)practical issues concerning the calculation of contributions, including which revenues should be subject to contributions, whether a flat or progressive rate is most appropriate, and the logistics of collection; (9)the effect such a change would have on telecommunications bills of consumers, including low-income, elderly, and Tribal consumers;(10)the effect such a change would have on the sustainability of the Universal Service Fund, and how to ensure that Universal Service Fund disbursements are consistent and predictable over time;(11)the statutory authority the Commission would require to enact such a change and how such a change would interact with existing Federal and State law; and(12)the continued necessity of the Universal Service Fund once advanced telecommunications capability is available to all people in the United States.